          Case 4:21-cv-00529-LPR Document 18 Filed 08/23/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

ANTHONY LAMAR                                                                          PLAINTIFF
ADC #120479

vs.                                  NO. 4:21-CV-00529-LPR

ASA HUTCHINSON, et al.                                                             DEFENDANTS

                                              ORDER

       Pending before the Court is Plaintiff Anthony Lamar’s Motion for Temporary Restraining

Order, or Alternatively, for Preliminary Injunction.       Mr. Lamar’s request for a temporary

restraining order is DENIED.       Under Federal Rule of Civil Procedure 65(b), a temporary

restraining order is available only if “specific facts in an affidavit or a verified complaint clearly

show that immediate and irreparable injury, loss, or damage will result to the movant before the

adverse party can be heard in opposition.” Moreover, for a temporary restraining order to be

considered, the movant must “certif[y] in writing any efforts made to give notice and the reasons

why it should not be required.” Mr. Lamar did not meet the requirements of Rule 65(b).

Accordingly, this Court will not issue a temporary restraining order.

       Mr. Lamar’s Motion for a Preliminary Injunction may go forward. The Defendants must

respond to the Motion for Preliminary Injunction (Doc. No. 17) on or before August 30, 2021.

       IT IS SO ORDERED this 23rd day of August 2021.



                                                       ________________________________
                                                       LEE P. RUDOFSKY
                                                       UNITED STATES DISTRICT COURT
